ORDER AMENDING SUPREME COURT RULES
{1 In 1987, 22 0.8.2002 Supp. §§ 18 and 19 were enacted. Until 1998, it was not clear whether appeals from expungement orders under §§ 18 and 19 were to be lodged with the Oklahoma Court of Criminal Appeals or the Oklahoma Supreme Court. In 1998, in State v. McMahon, 1998 OK CIV APP 103, 959 P.2d 607, the Oklahoma Court of Civil Appeals determined that the Oklahoma Supreme Court (and on assignment, the Oklahoma Court of Civil Appeals.1
1 2 In 1999, the Legislature amended § 19 by, among other things, adding the following sentence to § 19(C): "Any order entered pursuant to this subsection may be appealed to the Oklahoma Court of Criminal Appeals in accordance with the rules of the Oklahoma Court of Criminal Appeals." 1999 Okla. Sess. Laws, ch. 284, § 1 (eff. November 1, 1999) (emphasis added). The Oklahoma Court of Criminal Appeals subsequently adopted rules dealing with ex-pungement of its appellate records. See Rules 14.1, 14.2 and 14.3 of the Oklahoma Court of Criminal Appeals, 22 Supp. Ch. 18, App.
1 3 In 2002, the Legislature again amended § 19, changing the words "Oklahoma Court of Criminal Appeals" to "Oklahoma Supreme Court" in § 19(C). See 2002 Okla. Sess. Laws, ch. 475, § 2 (eff. August 28, 2002). Section 19(C) then, and still, provides in pertinent part: "Any order entered pursuant to this subsection may be appealed to the OKkla-homa Supreme Court in accordance with the rules of the Oklahoma Supreme Court." {emphasis added).
"I 4 Accordingly, the Rules of the Oklahoma Supreme 12 0.8.2001 Chap. 15, App. 1, are amended to include the following new rules governing expungement of records:
"PART IX. APPENDIX OF FORMS"
is changed to
"PARTX. APPENDIX OF FORMS."
The following new "PART IX EXPUNGEMENT OF RECORDS" is inserted immediately before "PART X. APPENDIX OF FORMS:"
Part IX. EXPUNGEMENT OF RECORDS
Rule 1.260. Expungement of Records
Persons who have obtained an order of expungement from a district court, pursuant to Title 22, Sections 18 and 19, may seek expungement of related civil appellate records in this Court for retained cases as well as those that stand or stood assigned to the Oklahoma Court of Civil Appeals. Those persons who seek a district court's expungement by appeal or writ may seek this court's order directing the clerk to keep certain materials sealed pending the outcome of the case.
Rule 1.261. Application for Expungement
A party desiring expungement of appellate records must file an Application for Expungement with the Clerk of this Court. The Application shall state (1) the category under which the person was qualified to seek expungement in the district court, as set forth in Title 22, Section 18; and (2) the date the district court entered the order of expungement and the scope of that order. A certified copy of the party's motion for expungement and of the district court's order granting the motion shall be *862filed with the Application for Expunge ment.
Rule 1.262. Inspection of Expunged Appellate Records
Inspection of expunged appellate records may thereafter be permitted only by order of this Court.
For purposes of this section, appellate records ordered expunged shall not be physically destroyed. See Title 22, Section 19.
5 The Table of Rules shall be conformed to these amendments.
T6 These amendments are effective May 5, 2005.
ALL JUSTICES CONCUR.

. In McMahon, Tulsa County, the City of Tulsa and the OSBI questioned the jurisdiction of the Oklahoma Supreme Court to entertain the appeal from a trial court's expungement order, arguing that the records were from a criminal prosecution, that the Legislature codified the ex-pungement statutes in the Oklahoma Code of Criminal Procedure, and that controversies involving Oklahoma's criminal jurisprudence are reviewed and resolved exclusively by the Oklahoma Court of Criminal Appeals. Addressing the jurisdictional issue in a footnote, the Court of Civil Appeals decided it had jurisdiction. McMahon, 959 P.2d at 609 n. 1.